Citation Nr: 0944363	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of compound fracture, right tibia and fibula.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post 
hemilaminectomy and discectomy, with degenerative findings as 
secondary to a service-connected disability of residuals of 
compound fracture, right tibia and fibula; and, if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Michel, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a rating in excess of 20 
percent for residuals of compound fracture, right tibia and 
fibula.  The same rating decision denied reopening of 
previously-denied claim for service connection for status 
post hemilaminectomy and discectomy, with degenerative 
findings as secondary to a service-connected disability of 
residuals of compound fracture, right tibia and fibula.  

The Veteran testified at a hearing before an RO Decision 
Review Officer (DRO) in December 2007.  A transcript of the 
hearing is associated with the claims file.

The issue of entitlement to service connection for a low back 
disorder is addressed in the Remand that follows the Order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's residuals of compound fracture, right tibia 
and fibula are manifested by negligible functional 
impairment; malunion with marked knee or ankle disability is 
not demonstrated.

2.  Service connection for status post hemilaminectomy and 
discectomy, with degenerative findings as secondary to a 
service-connected disability of residuals of compound 
fracture, right tibia and fibula was denied in an unappealed 
rating decisions issued in May 2002, January 2003, July 2003, 
and December 2003.

3.  Evidence received since the December 2003 rating decision 
is not cumulative or redundant of the evidence previously of 
record or is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for the disability claimed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of compound fracture, right tibia and 
fibula are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5262 (2009).

2.  New and material evidence has been presented to reopen 
the claim for service connection for status post 
hemilaminectomy and discectomy, with degenerative findings as 
secondary to a service-connected disability of residuals of 
compound fracture, right tibia and fibula.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating in excess of 20 
percent for residuals of compound fracture, right tibia and 
fibula.  He is also seeking to reopen a previously-denied 
claim for service connection for a back disorder, claimed as 
secondary to a service-connected disability.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

As explained below, the Board has determined that reopening 
of the Veteran's claim for service connection for status post 
hemilaminectomy and discectomy, with degenerative findings as 
secondary to a service-connected disability of residuals of 
compound fracture, right tibia and fibula is in order.  
Therefore, no further development is required before the 
Board decides that issue. 

With respect to the claim for an increased rating, the record 
reflects that the Veteran was provided VCAA notice and notice 
with respect to the disability-rating or effective-date 
element of the claim in letters mailed in October 2006 and 
May 2008.  Also, as explained below the Board has determined 
that a rating in excess of 20 percent for residuals of 
compound fracture, right tibia and fibula is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so any failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, there is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  
The Board also notes the Veteran has been afforded 
appropriate VA examinations and service treatment records 
(STR), private medical records, and pertinent VA medical 
records have been obtained for the increased rating claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the increased rating claim following the 
provision of the required notice and that any procedural 
errors in its development and consideration of the claim was 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the 
increased rating claim.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The RO has rated the Veteran's service-connected residuals of 
compound fracture, right tibia and fibula under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  Under that 
DC, a 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability. A 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability. A 40 percent 
rating is warranted where there is nonunion of the tibia and 
fibula, with loose motion, and requiring a brace. 

The rating criteria do not define "moderate" versus 
"marked" disability.  For reference, VA's rating criteria 
define normal range of motion of the ankle as dorsiflexion 
from 0 degrees to 20 degrees and plantar flexion from 0 
degrees to 45 degrees.  Normal range of motion of the knee is 
defined as flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  The Veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Service Connection - General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule provides that 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Benefit of the Doubt

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The benefit-of-the-doubt doctrine is not applicable if the 
claimant has not fulfilled his threshold burden of submitting 
new and material evidence to reopen a finally disallowed 
claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Increased Rating

The Veteran is seeking increased disability rating for his 
service-connected residuals of compound fracture, right tibia 
and fibula, which is currently evaluated as 20 percent 
disabling.

The Board has considered whether a rating in excess of 20 
percent is appropriate.  However, the higher 30 percent 
requires malunion of the tibia and fibula with marked knee or 
ankle disability.  As noted below, the Veteran's impairment 
does not more closely approximate the criteria for a 30 
percent rating.  

In the rating decision in May 2002 the RO increased the 
Veteran's disability rating from 10 percent to 20 percent, 
based on symptoms including numbness and pain in his right 
leg below the knee and sole of the right foot, moderate 
limited range of motion on active range of motion of the 
ankle with inversion, and reduced or absent muscle strength 
indicated on eversion and inversion.

In a VA physical examination in May 2007 the Veteran told the 
examiner that since his last visit in 2003 he had not had any 
new medical problems or changes in his leg issues.  The 
Veteran denied weakness, stiffness, swelling, heat, redness 
drainage, instability or giving way, locking, or abnormal 
motion.  The Veteran's only complaint was intermittent pain 
over the site of the fracture in damp, rainy weather.  The 
examiner observed the Veteran's right lower leg had no 
objective evidence of deformity, angulation, false motion, 
shortening, or intra-articular involvement.  There was no 
observed malunion, nonunion, loose motion, or false joint; 
there was also no tenderness, drainage, edema, painful 
motion, weakness, redness, or heat.  The examiner noted the 
Veteran used a cane and a brace for his other medical 
conditions.  X-ray showed an impression of an old healed 
fracture of the distal fibula and tibia with evidence of 
osteopenia (bone mineral density is lower than normal) distal 
to the fracture fragment without demonstrated acute 
pathology.  The clinical impression was right tibia/fibula 
fracture with negligible functional impairment. 

The Veteran testified before the RO's DRO in December 2007 
that he believed the VA physical examination in May 2007 was 
inadequate, the examiner was wrong and incorrectly reported 
the Veteran's symptoms as he experienced weakness, stiffness, 
and swelling of the right ankle.  The Veteran testified that 
his condition was not improved. 

Based on the medical evidence above, the Board finds the 
Veteran does not have malunion with marked knee or ankle 
disability, as required for the higher 30 percent rating.  
The Board particularly notes the VA examiner's impression of 
"negligible functional impairment" due to the disability.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has considered the lay evidence offered by the Veteran, 
to include his testimony at the RO hearing in December 2007, 
his correspondence to VA, and the appellant's brief submitted 
by his representative in August 2009.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent in 
reporting his own symptoms.  However, given the findings 
objectively evident on examination, his reported symptoms 
cannot be considered entirely credible. In any case, the 
criteria for a rating higher than the current 20 percent 
rating are not met or approximated.

New and Material Evidence

The Veteran is seeking to reopen a claim for service 
connection for status post hemilaminectomy and discectomy, 
with degenerative findings as secondary to a service-
connected disability of residuals of compound fracture, right 
tibia and fibula. 

The RO issued rating decisions in May 2002, January 2003 and 
December 2003 that denied secondary service connection for 
the claimed disability, based on a determination that there 
was no medical evidence of a relationship between the claimed 
back disorder and the Veteran's service-connected leg 
disability.  The Veteran was notified of the denials by 
letter but he did not appeal. The December 2003 denial is 
accordingly the last final denial prior to the current claim.  
38 C.F.R. §§ 20.302, 20.1103.  
  
The evidence associated with the claims files since the 
December 2003 rating decision includes a December 2007 letter 
from Dr. EM, D.C., stating that the Veteran's longstanding 
leg length discrepancy placed stress on his spine and would 
have predisposed him to progressive degenerative joint 
disease and an accelerated rate of lipping and spurring of 
his lumbar vertebrae, all of which would have caused future 
pain and discomfort and contributed to the development of a 
disc herniation.  New evidence also includes a May 2008 
letter from Dr. EC, M.D. stating that the Veteran has had a 
leg length discrepancy since the 1960's and it is quite 
possible that this contributed to accelerating his lumbar 
disc degeneration as well as to the development of the 
herniation. 

The Board finds the opinions expressed by Drs. EM and EC are 
not cumulative or redundant of the evidence previously of 
record.  Further, the foregoing evidence is "material" in 
that it relates to unestablished facts necessary to support 
the claim and is sufficient to establish a reasonable 
possibility of substantiating the claim.

Accordingly, reopening of the claim is in order.


ORDER

1.  A rating in excess of 20 percent for residuals of 
compound fracture, right tibia and fibula is denied.

2.  As new and material evidence has been received, reopening 
of the claim for service connection for status post 
hemilaminectomy and discectomy, with degenerative findings as 
secondary to a service-connected disability of residuals of 
compound fracture, right tibia and fibula is granted.


REMAND

Review of the claims file shows the Veteran has a diagnosed 
back disability.  He has a service-connected disability of 
residuals of compound fracture, right tibia and fibula that 
he contends has caused or aggravated the claimed back 
disorder.  He has accordingly presented a prima facie case 
for secondary service connection and is entitled to VA 
examination at this point.  See 38 C.F.R. § 3.159(c)(4).

The Board has determined that further development is required 
before the merits of the claim for service connection is 
adjudicated.

Specifically in regard to the claim for service connection, 
the Board notes the Veteran's most recent VA spine 
examination in November 2003 did not determine the etiology 
of the claimed back disorder.

The Board notes at this point that the Court has held that 
the term "disability" as used in 38 U.S.C.A. § 1110 refers 
to impairment of earning capacity, and that such definition 
mandates that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensable under C.F.R. § 
3.310(b).  See Allen, 7 Vet. App. 439, 448.

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded an 
examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed low disorder.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results, 
review of the claims folders, and the 
Veteran's subjective report of his 
symptoms, the examiner should provide an 
opinion with respect to each current low 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to his 
active service or was caused or 
permanently worsened by the residuals of 
compound fracture, right tibia and 
fibula.  The rationale for each opinion 
expressed should also be provided. 

3. The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4. Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


